 


113 HRES 12 IH: Amending the Rules of the House of Representatives to require that any extension of the public debt limit only be considered in a standalone bill.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 12 
IN THE HOUSE OF REPRESENTATIVES 
 
January 3, 2013 
Mr. Welch (for himself, Mr. Clyburn, Mr. Courtney, and Mr. Yarmuth) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require that any extension of the public debt limit only be considered in a standalone bill. 
 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  
 
 
Consideration of public debt limit extension12.It shall not be in order to consider any bill or joint resolution extending the limit on the public debt if such measure contains any other matter.. 
 
